                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

MARYELLEN FRESQUEZ,

        Plaintiff,

v.                                                                  No. 1:17-cv-01262-SMV-SCY

CHAMA VALLEY INDEPENDENT SCHOOLS,
ANTHONY CASADOS, SUPERINTENDENT,
ERIC MARTINEZ, FORMER HIGH SCHOOL PRINCIPAL,

        Defendants.

                     ORDER GRANTING MOTION TO EXCEED PAGE LIMITS

        THIS MATTER having come before the Court on Defendant’s Motion to Exceed Page Limits

[Doc. No. 44], the Court having reviewed the pleading and being otherwise fully advised, finds that

the Motion is well-taken, and is HEREBY GRANTED.

        IT IS HEREBY ORDERED that the Defendant shall be permitted to exceed the briefing and

exhibit page limits in its Reply to Plaintiff’s Response to Defendant’s Motion for Summary Judgment

in this matter.




                                             HONORABLE STEPHAN M. VIDMAR
                                             UNITED STATES MAGISTRATE JUDGE
Respectfully submitted,

BROWN LAW FIRM
BROWN & GURULÉ


 /s/Desiree D. Gurulé, 06/07/18___
DESIREE GURULÉ
333 Rio Rancho Blvd., Suite 102
Rio Rancho, NM 87124
(505) 292-9677
(505) 292-9680 (facsimile)
desiree@brownlawnm.com




                                     2
